Conley Byrd, Justice, dissenting. I dissent from the majority view that the keys were properly introduced into evidence — i. e. that appellant was not placed under arrest at the time the car was stopped. Captain Walker of the Fort Smith Police Department testified that appellant and a girl named Anderson were turned over to him by officers Balch and King to take to the police station from the place where they had been stopped at Towson and Rogers Avenues. On cross-examination he testified: “Q. Well, I’m asking you did you feel like he was told to come by the other officers and did you tell him to come with you? A. I just told him to get in the hack and he did. Q. He did under your orders? A. Yes, sir.” Officer Baleh testified on cross-examination: “We were advised to bring both parties to the station, because on an out-of-state ticket, they must post bond. The reason I brought the defendant was because he was with her, and he had no identification. We did not charge him with anything when we brought him down. We just brought him down because he was in the car. We did not tell him he was free to go. We would not have let him go when we stopped the car, because he had no identification on him. We did not issue a ticket for speeding, even though the speed attracted our attention, because it was not speeding when we got behind it. We did not get a clock on it to be fair enough to issue a summons for speeding, but we stopped them anyway, because we wanted to talk to her about her speed. We had known about a warrant, but it was a different license number. We did not stop the car on the strength of any warrant, but stopped it on account of speed. We did not issue a ticket for speeding, but did for no driver’s license. Yes, I told the defendant he would have to come to the Police Department with us so we could establish who he was. He gave us his name, was not driving the car, and was not breaking the law at the time we stopped him, but a person must have an ID card on him at all times. Officer King and myself talked to Captain Walker from the scene of the arrest, and nothing was mentioned about a warrant at that time. We told 'Captain Walker that we had stopped the car to talk to her about speeding. The reason I stopped the car was not because of any warrant; it was because I wanted to talk to the party driving about her speed. The reason I arrested the defendant was because be was a passenger in a car being driven by a person without driver’s license, and he himself had no identification.” Under the facts, I cannot agree with the majority that there was no arrest of appellant at the scene where the automobile was stopped. Under the authority of Beck v. Ohio, 379 U. S. 89 (1964), the evidence concerning the keys is inadmissible because of the arrest without probable cause. In Beck it was pointed out: “An arrest without a warrant bypasses the safeguards provided by an objective predetermination of probable cause, and substitutes instead the far less reliable procedure of an after-the-event justification for the arrest or search, too likely to be subtly influenced by the familiar shortcomings of hindsight judgment.” I would reverse and remand for new trial.